Merrell, J.
The defendant committed a most flagrant contempt of court and was justly held in contempt by the trial justice whom he unjustly and maliciously assailed. The Appellate Term (three justices taking part) unanimously affirmed the order holding him in contempt and this court affirmed the Appellate Term. Three courts have held the appellant in contempt. Two justices of this court dissented upon purely technical grounds, in no wise affecting the justice or the merits of the order holding the appellant in contempt. We see no reason why this offender should be given a fourth chance to escape deserved punishment, or any occasion for shedding tears in his behalf. There is no occasion for granting a special favor to this appellant by giving him con*261sideration which would not be accorded to the case of any other person.
We are, therefore, of the opinion that the motion for leave to appeal to the Court of Appeals should be denied.
Martin, P. J., and Townley, J., concur; O’Malley and Untermyer, JJ., dissent.